Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brandon Harrison, Appellant                           Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 17-F-
No. 06-18-00171-CR        v.                          0592-102).        Memorandum Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Brandon Harrison, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 10, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk